I concur in the opinion, except that I think that, inasmuch as we have had occasion to refer to the fact that the United States attorney appears for defendant, we should make plain our position with reference to bringing that fact before the jury upon the trial.
The decision settles the question as to whether or not the United States attorney has a right to appear for defendant. Such appearance obviously has nothing to do with the merits. There could be no *Page 149 
purpose in referring upon the trial to the fact of such appearance, except to influence the jury by a matter having nothing to do with the merits of the case. Any attempt to get before the jury the fact that defendant is represented by the United States attorney should not be countenanced and, if made, should be deemed misconduct and dealt with accordingly.